Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is sent in response to Applicant’s Communication received on January 25, 2021 for application number 17/157378. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/ Declaration, and Claims. 
3.	Claims 1-20 are presented in this application.

Priority
4.    This application discloses and claims only subject matter disclosed in prior application no 13/272,552, filed on October 13, 2011 and in prior application no 14/866,008, filed on September 25, 2015, and in prior application no 16/737,222, filed on January 8, 2020 and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on January 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-3, 8-9, and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 18  of U.S. Patent No. 10,554,872 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 8-9, and 11-16 of the present application are just claims 1, 11 and 18  of U.S. Patent No. 10,554,872 B2 with minor English language syntax differences. Therefore, claims 1-3, 8-9, and 11-16 of the present application are anticipated by claims 1,11 and 18  of U.S. Patent No. 10,554,872 B2.
	Claims 1,11 and 18  of U.S. Patent No. 10,554,872 B2 are much more specific and claims 1-3, 8-9, and 11-16 of the present application are broader in scope than claims that are already issued. Claim 11 of the present application is anticipated by claim 1 of U.S. Patent No. 10,554,872 B2 with the only variant of the use of the term “device” instead of the term “server” as used in claim 1 of U.S. Patent No. 10,554,872 B2. A double patenting rejection is needed to prevent two claims to the same invention.
	Still further, please refer to the following table for correspondence of claims between the present application and U.S. Patent No. 10,554,872 B2:

U.S. Patent No. 10,554,872 B2
Note: bold means difference
1.  A method comprising: 

selecting, by a processing system comprising a 
processor, a camera at a location of a user device in accordance with a user selection of the location and in accordance with a user subscription to a networked service to obtain an image of at least a portion of the location, 
wherein the user subscription comprises an ordering transaction; 

 identifying, by the processing system, a first product image present in the image, wherein 
the first product image depicts a product of a commercial entity;  

modifying, by the processing system based on information provided by the commercial 
entity, the first product image to depict a current model of the product and by generating a selectable product image;  

transmitting, by the processing system, 
the image to a media device for presentation at the media device;  and 

receiving, by the processing system, a selection from the media device of the selectable product image from the image being presented at the media device.

2.  The method of claim 1, wherein the camera is selected from a group of cameras at the location.

3.  The method of claim 1, wherein the modifying comprises substituting an image of a current model of the product for an image of an obsolete model of the product.

8.  The method of claim 1, further comprising: receiving, by the processing system, the image from the camera;  and 

receiving, by the processing system, 
audio content regarding content of the image from the user device. 
 
9.  The method of claim 1, further comprising monitoring, by the processing system, access to the image by viewers to gather demographic information of the viewers that results in gathered demographic information, 

wherein the first product image is identified in accordance with the gathered demographic information. 




selecting, by a processing system comprising a processor, a camera from a group of cameras at a location of a mobile communication device in accordance with a selection of the location by a user of the mobile communication device and in accordance with a user subscription to a networked service to obtain an image of at least a portion of the selected location, wherein the subscription comprises an ordering transaction received by the processing system;  

receiving, by the processing system, the image from the camera;  

receiving, by the processing system, audio content regarding content of the image from the mobile communication device; 

analyzing, by the processing system, the audio content for assignment to the image;  

monitoring, by the processing system, access to the image by viewers to gather demographic 
information of the viewers that results in gathered demographic information;  

performing, by the processing system, image recognition on the image to identify a plurality of product images present in the image;

 identifying, by the processing system, a first product image from the plurality of product 
images according to the gathered demographic information of the viewers, wherein the first product image depicts a product of a commercial entity;  

modifying, by the processing system based on information provided by the commercial entity, the first product image to depict a current model of the product and by generating a selectable product image comprising a website link, wherein the modifying comprises removing an image of an obsolete model of the product and substituting an image of the current model of the product;  

transmitting, by the processing system, the image to a media device for presentation at the media device;  

receiving, by the processing system, a 


transmitting, by the processing system, the website link to the media device responsive to receiving the 
selection. 
device comprising: 

a processing system including a processor;  and 

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 

selecting a camera at a location of a user mobile communication device in accordance with a user selection of the location and in accordance with a user subscription to a networked service to obtain an image of at least a portion of the location, 

wherein the user subscription comprises an ordering transaction; 

 identifying a first product image present in the image, wherein the first product image 
depicts a product of a commercial entity;  

modifying, based on information provided by the commercial entity, the first product image to depict a current model of the product and by generating a selectable product image;  

transmitting the image to a media device for presentation at the media device;  and 

receiving a selection from the media device of the selectable product image from the image being presented at the media device. 

12.  The device of claim 11, wherein the camera is selected from a group of cameras at the location.
13.  The device of claim 11, wherein the modifying comprises substituting an 
image of a current model of the product for an image of an obsolete model of the product.

14.  The device of claim 11, wherein a plurality of product images present in the image are identified by performing image recognition on the image.

wherein the operations further comprise monitoring 
access to the image by viewers to gather demographic information of the viewers 
that results in gathered demographic information, 

wherein the first product image is identified in accordance with the gathered demographic information.
server comprising: 

a memory that stores executable instructions;  and
 
a processing system including a processor coupled to the memory, wherein the processing system, responsive to executing the executable instructions, facilitates performance of operations comprising: 

receiving location information from a mobile communication device;  

determining a location of the mobile communication device based on the location information;  

selecting a camera from a group of cameras at the location of the mobile communication device in accordance with a selection of the location by a user of the mobile communication device and in accordance with a user subscription to a networked 
service to obtain an image of at least a portion of the selected location, 

wherein the subscription comprises an ordering transaction received by the server;  

receiving the image from the camera;  
receiving audio content regarding content of the image from the mobile communication device;  

analyzing the audio content for assignment to the image; 

monitoring access to the image by viewers to collect demographic information, wherein the monitoring access results in collected demographic information of the viewers;  

performing image recognition on the image to identify a plurality of product images present in 
the image;  

identifying a first product image from the plurality of product images according to the collected demographic information associated with the 
viewers, wherein the first product image depicts a product of a commercial entity;  

modifying the first product image, based on information provided by the commercial entity, to depict a current model of the product, and by 
generating a selectable product image comprising an associated website link, wherein the modifying comprises removing an image of an obsolete model of the product and substituting an image of the current model of the product;  

transmitting the image to a media device for presentation at the media device;  

receiving, from the media device, a selection of the selectable product image from the image being presented at the media device;  and 

transmitting the associated website link to the media device responsive to receiving the 
selection. 



receiving marketing information from the commercial entity;  and 

adjusting the image to add an object that is depicted as being present at the location, wherein the object is generated based on the marketing information, and wherein the object includes marketing content associated with the commercial entity. 
11.  The server of claim 1, wherein the operations further comprise: 

receiving marketing information from an entity;  

obtaining authorization, to alter the image, from a subscriber that is associated with the mobile 
communication device;  and

 adjusting the image to add an object that is 
depicted as being present at the location, wherein the object is generated based on the marketing information, and wherein the object includes marketing content associated with the entity. 


8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 11, 13, 15, 17 and 20  of U.S. Patent No. 10,931,864 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are just claims 1-3, 6-9, 11, 13, 15, 17 and 20  of U.S. Patent No. 10,931,864 B2 with minor English language syntax differences. Therefore, claims 1-20 of the present application are anticipated by claims 1-3, 6-9, 11, 13, 15, 17 and 20  of U.S. Patent No. 10,931,864 B2.
	Claims 1-3, 6-9, 11, 13, 15, 17 and 20  of U.S. Patent No. 10,931,864 B2 are much more specific and claims 1-20 of the present application are broader in scope than claims that are already issued. A double patenting rejection is needed to prevent two claims to the same invention.
Still further, please refer to the following table for correspondence of claims between the present application and U.S. Patent No. 10,931,864 B2:
Instant application
U.S. Patent No. 10,931,864 B2
Note: bold means difference
1.  A method comprising: 

selecting, by a processing system comprising a 
processor, a camera at a location of a user device in accordance with a user selection of the location and in accordance with a user subscription to a networked service to obtain an image of at least a portion of the location, 

wherein the user subscription comprises an ordering transaction;  

identifying, by the processing system, a first product image present in the image, wherein 
the first product image depicts a product of a commercial entity;  

modifying, by the processing system based on information provided by the commercial 
entity, the first product image to depict a current model of the product and by generating a selectable product image;  

transmitting, by the processing system, 
the image to a media device for presentation at the media device;  and 

receiving, by the processing system, a selection from the media device of the selectable product image from the image being presented at the media device. 

 2.  The method of claim 1, wherein the camera is selected from a group of cameras at the location. 

3.  The method of claim 1, wherein the modifying comprises substituting an image of a current model of the product for an image of an obsolete model of 


4.  The method of claim 1, wherein the user device comprises a mobile communication device. 




selecting, by a processing system comprising a 
processor, a camera from a group of cameras at a location of a mobile communication device in accordance with a selection of the location by a user of the mobile communication device and in accordance with a user subscription to a networked service to obtain an image of at least a portion of the selected location, 

wherein the subscription comprises an ordering transaction received by the processing system;  
identifying, by the processing system, a plurality of product images present in the image;  

identifying, by the processing system, 
a first product image of the plurality of product images wherein the first product image depicts a product of a commercial entity;  

modifying, by the processing system based on information provided by the commercial entity, the first product image to depict a current model of the product and by generating a selectable product image, wherein the modifying comprises substituting an image of a current model of the product for an image of an obsolete model of the product;  

transmitting, by the processing system, the image to a media device for presentation at the media device;  and 

receiving, by the processing system, a selection from the media device of the selectable product image from the image being presented at the media device. 



6.  The method of claim 5, wherein the camera is a first camera selected from a group of cameras, and further comprising: 
receiving, by the processing system, a second image from a second camera of the group of cameras;  and 
performing, by the processing system, second image recognition on the second image to 
determine an identified user of the user device. 
 8.  The method of claim 1, wherein the plurality of product images present in the image are identified by performing image recognition on the image, and 


further comprising: 
receiving, by the processing system, a second image from a second camera of the group of cameras;  and 
performing second image recognition 
on the second image to determine an identified user of the mobile communication device. 
7.  The method of claim 1, further comprising: receiving, by the processing system, marketing information from the commercial entity;  and 

adjusting, by the processing system, the image to add an object that is depicted as being present at the location, wherein the object is generated based on the marketing information, and wherein the object includes marketing content associated with 
the commercial entity. 

9.  The method of claim 1, further comprising: receiving, by the processing system, marketing information from the commercial entity;  and 

adjusting, by the processing system, the image to add an object that is depicted as being present at the location, wherein the object is generated based on the marketing information, and wherein the object includes marketing content associated with the commercial entity. 

8.  The method of claim 1, further comprising: receiving, by the processing system, the image from the camera;  and 
receiving, by the processing system, audio content regarding content of the image from the user device.
  3.  The method of claim 1, further comprising: receiving, by the processing system, the image from the camera;  and 
receiving, by the processing system, audio content regarding content of the image from the mobile communication device.
9.  The method of claim 1, further comprising monitoring, by the processing system, access to the image by viewers to gather demographic information of the viewers that results in gathered demographic information, wherein the first product image is identified in accordance with the gathered demographic information. 
6.  The method of claim 1, further comprising monitoring, by the processing system, access to the image by viewers to gather demographic information of the viewers that results in gathered demographic information, wherein the first product image is identified in accordance with the gathered demographic information. 
10.  The method of claim 1, further comprising providing, by the processing system, a platform to facilitate an exchange of communication comprising control signals between the camera and the user device, wherein the control signals enable control of the camera by the user device. 

7.  The method of claim 1, further comprising providing, by the processing system, a platform to facilitate an exchange of communication comprising control signals between the camera and the mobile communication device, wherein 
the control signals enable control by the mobile communication device over the camera, wherein the control includes a viewing angle or a zoom function. 
11.  A device comprising: 
a processing system including a processor;  and a 


selecting a camera at a location of a user mobile communication device in accordance with a user selection of the location and in accordance with a user subscription to a networked service to obtain an image of at least a portion of the location, 

wherein the user subscription comprises an ordering transaction;  

identifying a first product image present in the image, wherein the first product image depicts a product of a commercial entity;  

modifying, based on information provided by the commercial entity, the first product image to depict a current model of the product and by generating a selectable product image;  

transmitting the image to a media device for presentation at the media device;  and 

receiving a selection from the media device of the selectable product image from the image being presented at the media device. 

12.  The device of claim 11, wherein the camera is selected from a group of cameras at the location. 
 
13.  The device of claim 11, wherein the modifying comprises substituting an image of a current model of the product for an image of an obsolete model of the product. 

14.  The device of claim 11, wherein a plurality of product images present in the image are identified by performing image recognition on the image. 


a processing system including a processor;  and a 


 selecting a camera from a group of cameras at a location of a mobile communication device in accordance with a selection of the location by a user of the mobile communication device and in accordance with a user subscription to a networked 
service to obtain an image of at least a portion of the selected location, 

wherein the subscription comprises an ordering transaction received by the processing system;

 identifying a plurality of product images present in the image; 

identifying a first product image of the plurality of product images wherein the first product image depicts a product of a commercial entity;  

modifying the first product image to depict a current model of the product and by generating a selectable product image, 

wherein the modifying comprises substituting an image of a current model of the product for an image of an obsolete model of the product;  

transmitting, by the processing system, the 
image to a media device for presentation at the media device;  and 

receiving, by the processing system, a selection from the media device of the selectable product image from the image being presented at the media device. 



receiving marketing information from the commercial entity;  and 

adjusting the image to add an object that is depicted as being present at the location, wherein the object is generated based on the marketing information, and 

wherein the object includes marketing content associated with the commercial entity. 

19.  The machine-readable medium of claim 17, wherein the operations further comprise:

receiving marketing information from the commercial entity;  and 

adjusting the image to add an object that is depicted as being present at the location, wherein the object is generated based on the marketing information, and 

wherein the object includes marketing content associated with the commercial entity. 



receiving marketing information from the commercial entity;  and 

adjusting the image to add an object that is depicted as being present at the location, wherein the object is generated based on the marketing information, and 

wherein the object includes marketing content associated with the commercial entity. 


15.  The device of claim 11, wherein the operations further comprise monitoring access to the image by viewers to gather demographic information of 
the viewers that results in gathered demographic information, wherein the first product image is identified in accordance with the gathered demographic information. 
17.  A machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising: 

selecting a camera from a group of cameras at a 
location of a user device in accordance with a user selection of the location and in accordance with a user subscription to a networked service to obtain an image of at least a portion of the location, 

wherein the user subscription comprises an ordering transaction;  

identifying a first product image present in the image, wherein the first product image depicts a product of a commercial entity;  

modifying, based on information provided by the commercial entity, the first product image to depict a current model of the product and by generating a selectable product image;  

transmitting the image to a media device for 
presentation at the media device;  and
receiving a selection from the media device of the selectable product image from the image being presented at the media device. 

18.  The machine-readable medium of claim 17, wherein the modifying comprises substituting an image of a current model of the product for an image of an obsolete model of the product. 


performance of operations comprising: 

selecting a camera from a group of cameras at a location of a mobile communication device in accordance with a selection of the location by a user of the mobile communication device and in accordance with a user subscription to a networked service to obtain an image of at least a portion of the selected location, 

wherein the subscription comprises an ordering transaction received by the processing system;  

identifying a plurality of product images present in the image;  

identifying a first product image of the plurality of product images;  

modifying the first product image to depict a current model of a product depicted in the first product image and by generating a selectable product image, 
wherein the modifying comprises substituting an image of a current model of the product for an image of an obsolete model of the product;  

transmitting the image to a media device for presentation at the media device;  and


presented at the media device. 


20.  The machine-readable medium of claim 17, wherein the operations further comprise providing a platform to facilitate an exchange of communication comprising control signals between the camera and the mobile communication device, wherein the control signals enable control by the mobile communication device over the camera, wherein the control includes a viewing angle or a zoom function.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/Ana Picon-Feliciano/Examiner, Art Unit 2482    


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482